Fourth Court of Appeals
                                   San Antonio, Texas
                                          July 15, 2016

                                      No. 04-16-00359-CV

                                 PRIORITY TOWING, INC.,
                                        Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                From the 229th Judicial District Court, Jim Hogg County, Texas
                                  Trial Court No. CC-13-58
                         Honorable Ana Lisa Garza, Judge Presiding


                                         ORDER

         On January 4, 2016, the trial court signed an order granting the State’s motion for
summary judgment. The order states, “This judgment is final and disposes of all claims and all
parties and is final and appealable.” Accordingly, the judgment is appealable. See Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 206 (Tex. 2001). On June 8, 2016, appellant filed a notice of
restricted appeal and a motion for extension of time to file the notice of restricted appeal. In a
restricted appeal, the notice of appeal must be filed within six months after the judgment or order
is signed. TEX. R. APP. P. 26.1(c). Accordingly, appellant’s notice of appeal was due to be filed
no later than July 4, 2016. Because appellant’s notice of appeal was timely filed, appellant’s
motion for extension of time is MOOT.

                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of July, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court